 WINSETT-SIMMONDS ENGINEERSWinsett-SimmondsEngineers,Inc.andLaborers International Union of NorthAmerica,AFL-CIO,Local Union No. 1441.Case 26-RC-2822.May 15, 1967DECISION AND DIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearingwasheldbeforeHearingOfficerJohn E. Higgins, Jr. The Hearing Officer's rulingsmade at the hearing are free from prejudicial errorand are hereby affirmed. Following the hearing andpursuant to Section 102.67 of the National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended, bydirection of the Regional Director for Region 26, thiscase was transferred to the National Labor RelationsBoard for decision. Briefs have been filed by theEmployer and the Petitioner.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks a unit of all laborers in theCompany's construction division. Included amongthese laborers are employees who operate machinesand equipment such as trucks, backhole diggers,front-endloaders,andasphaltrollers.Theemployees in the construction division are engagedexclusively in construction for utility companies.Their number varies between 95 and 125 dependingon the Employer's workload. Those employed aredivided into gangs, each supervised by a foreman. Atthe time of hearing, there were 21 gangs, eachseparately supervised. Thus, the parties are inagreement as to the basic composition of the unit,and to the exclusion of foremen as well as officeclerical employees.'The single issue concerns the proper placement ofeight so-called work release prisoners. These areindividualswho have been incarcerated at theShelby County Penal Farm by the order of theMemphis Juvenile Court for failure to supportdependentwivesorchildren.2Upon properapplication by such prisoner and with the approval'Although the Union's petition sought a classification ofleadmen, the Employer denied any such classification and thePetitioner has abandoned the claim.' It appears from the record that the terms of their commitmentvary from 30 days to 1 day short of a year164 NLRB No. 92611of the Juvenile Court, he is permitted to leave thePenal Farm during specified working hours andundertake gainful employment with any of severalcompanies which have consented to participate inthisrehabilitativeventure instituted by ShelbyCounty. The Employer herein has, during its 6months' participation in the program, employedbetween 18 and 22 of these prisoners.In order to reach their place of employment, theeight individuals employed by Winsett-Simmondsare transported by penal bus to Memphis, whencethey obtain public transportation to the site of theEmployer's operations.3During their hours ofemployment, including their lunch hour, when theyare apparently left to their own devices, theseemployees are subject to no control by the penalauthorities. They are, as the Employer's presidentdescribed it, "considered as employees in ourorganization."They are assigned to the severalgangs apparently with no distinction as to theirprisoner status, are subject to the same supervisionby foremen, are paid thesame wages, and areentitled to the same fringe benefits as otheremployees. Upon the sole recommendation of hisforeman, which is usual procedure in granting wageincreases, one work-release employee's hourly ratewas increased; and all employees after 6 monthsqualify for health insurance coverage under a planpaid for by the Employer. In addition, the Employerhas continued in his employ, upon their release fromthe penal farm, individuals who had commencedemploymentaswork-releaseprisoners.TheEmployer has also rehired others who had at onetimebeen employed under the work-releaseprogram.The Employer concedes that "theseemployees are not treated any differently than theregular employees of Winsett-Simmonds."At the end of their workday, the work-releaseemployees return by public transportation to aspecific location in the city of Memphis where theyare picked up by the penal farm bus and returned tothe Penal Farm. Overtime work is not prohibited,although when a work-release prisoner is needed towork overtime, the penal farm authorities requirethe Employer to make such arrangements. Apartfrom those times when these individuals areemployed, they are treated no differently than otherinmates at the Shelby County Penal Farm, andentitled to no greater or lesser restrictions orprivileges.In order to remain in the work-release program,each such employee must abide by certain rules ofconduct, which require,inter alia,that he reportpromptly for work and return to the Penal Farm if nowork is available. In addition, money earned whileemployed in the program is not paid directly to the'According to the application for work release, the prisoner isaffordedthe alternative of using his own vehicle for transportationto and from his place of employment298-6680-69-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividuals but, after appropriate payments aremade to dependents and a charge of $3.50 per daypaidtothecountyasreimbursementformaintenance, the balance, if any, is held in trust, tobe paid to the prisoner upon his release. However,like all other employees, the actual payment of theirsalaries is by check directly to the employee himself,who is entrusted with its delivery to the prisonsuperintendent.Although the Employer argues that the eight work-releaseprisonersdonotshareasufficientcommunity of interest with other employees to beincluded in the unit, we find all the evidence to thecontrary.4The test as to whether an employeeshares a community of interest with his fellows so asto be included in a unit with them depends on hisstatus while in the employment relationship and notwhat ultimate control he may be subjected to atother times. Thus, we have held that individuals,though subject to the absolute and ultimate controlof the Armed Forces, may nevertheless be includedas part of an appropriate bargaining unit if the usualcriteria are satisfied.5 More recently, we have heldthat regular part-time employees also on full-timeactive duty with the United States Air Force, shouldbe included in the bargaining unit6 The contentions,all rejected, made in that case that the Air Forceemployees did not share a sufficient community ofinterest, included: (1) that there was little likelihoodthat they would stay with their civilian employerupon completion of military duty; (2) that theirpresence on the job was subject to governmentregulation and the will of their commanding officer;(3) that an emergency might remove them from thelabor area momentarily; (4) that they were subject torelocation; and (5) that they were beneficiaries ofgovernment grants, including room and board andadequate health, welfare, and insurance coverage.And somewhat earlier, in including regular part-timeemployees on full-time active duty with the UnitedStatesNavy, we held: "It is true that the Navypersonnelrequirethepermissionoftheircommanding officer before going to work for theEmployer. But once hired, the part-time employeesstand in substantially the same employmentrelationship with the Employer as do the full-timeemployees, and share many of the same intereststhrough their common employment."7 We find suchsituations analogous to the facts here and stronglypersuasive.'CfNational Welders Supply Co., Inc ,145 NLRB 948, thereconvict employees were excluded from the unit because,interalts,they were transported to and from their place of employmentvia prison van, could not receive wage increases, were precludedfrom working on certain jobs, and could not accept overtimeemploymentTerri Lee, Inc,103 NLRB 995,Lone Star Boat MfgCo , 94NLRB 19FHale'sTireCenter,20-RC-5948 (decided September 30,1964, not published in NLRB volumes)'SoutheasternStorageand Processing, Inc ,5-RC-3115(decided July 7, 1960, not published in NLRB volumes)8Excelsior Underwear Inc.,156 NLRB 1236The Employer also argues that the rehabilitativeaspect of the concededly salutary work-releaseprogram will be underminedunlessthe anonymity ofthe participants is maintained, citing as support forthis contention our requirement that the names andaddresses of all eligible voters be made available tothe parties in interest.8 While the contention of theEmployer may appear to have a surface element ofmerit, we are satisfied that the failure to includesuch employees within a unit in which ordinarilytheywould be placed would surely destroy theanonymity which the Employer contends should bepreserved. In addition, although the superintendentof the Shelby County Penal Farm testified that hewould prefer that the names of the work-releaseprisoners not be revealed, he did not foresee anysubstantial impediment to the continuation of theprogram or to the welfare of the individuals involvedin the event that their identities were made known.9Other contentions of the Employer have beenconsidered and found lackinginmerit.Thus, thefacts that work-release employees might not be ableto picket in the event of a strike or might not be ableto attend union meetings which occur in the eveningdo not in our opinion outweigh the other factorsestablishing their community of interest with theunit employees. Nor can we perceive how theirstatus would impede the proper utilization of suchgrievance-arbitrationmachineryasmaybenegotiatedbytheirstatutorybargainingrepresentative. Finally, we do not perceive how theinclusion of the work-release employees in the unitwillaffect the Employer's ability to bid on ornegotiate contracts subject to the Walsh-HealeyPublic Contracts Act, inasmuch as the relevantprovisions of that Act relate to the employment of"convict labor" and not to the unit placement of thelabor employed.On the basis of the foregoing and upon the entirerecord, we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All laborers, including truckdrivers and operatorsofmachines and equipment in the Employer'sconstruction division, excluding office clerical andprofessionalemployees,supervisors,foremen,guards, and watchmen as defined in the Act.[Text of Direction of Election10 omitted frompublication.]'The record itself is silent as to whether the employeesthemselves reveal to their coworkers the commitment to whichthey have been subjected10An election eligibility list,containing the names andaddresses of all the eligiblevoters, mustbe filed by the Employerwith the Regional Director for Region 26 within 7 days after thedateof this Decision andDirectionof ElectionThe RegionalDirector shall make thelist available to all parties to the electionNo extension of time to file this list shall be granted by theRegional Directorexcept in extraordinarycircumstancesFailureto comply with thisrequirement shall be groundsfor setting asidethe election whenever proper objections are filedExcelsiorUnderwearlnc ,156 NLRB 1236